— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered January 22, 1991, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon reviewing the record in this case as well as defense counsel’s brief on appeal, we agree that there are no nonfrivolous issues which could be raised. The judgment of conviction should therefore be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.